Citation Nr: 1309924	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  11-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the low back.

2.  Entitlement to a compensable rating for the service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Larry Knopf, Esq. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in February 2013.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an increased rating for the service-connected bilateral hearing loss is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.  

FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a low back disorder beginning in and continuing after service.  

2.  The currently demonstrated degenerative changes of the low back is shown as likely as not to be due to an injury sustained during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the low back are due to disease or injury that was incurred in active service.  U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

In August 2009, the RO issued a formal finding of unavailability with regard to the Veteran's service treatment records.  In the case of missing service department records there is a heightened obligation to assist a claimant in the development of his case, to explain findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

A copy of a May 1956 discharge examination has been associated with the claims file and shows a normal clinical evaluation of his spine, with no defects or diagnoses. 

The post-service treatment records from 2002 show that the Veteran was involved in a motor vehicle accident (MVA) in March 2002 and was treated for an injury to his cervical spine.  The records note a history of arthritic changes in his neck and low back.  

In November 2002, the Veteran sought treatment for neck pain and low back pain.  He acknowledged that "he had some stiffness in his lower back after working hard before the [MVA] eight months ago but he report[ed] that he never had constant low back pain like this."  The Veteran was diagnosed with chronic low back, multi-level degenerative disc disease.  

An April 2004 treatment record shows that the Veteran presented with complaints of low back pain and neck pain.  The record states that the Veteran suffered a MVA, "which initiated the pain he [was] experiencing in his neck and low back."  

A May 2004 record indicates that the Veteran had extensive degenerative disc disease prior to his injury.  

An October 2005 treatment record shows a diagnosis of degenerative disc disease of the lumbar spine, myospasm, and lumbalgia, which [was] not expected to improve and would continue to degenerate over time. 

The Veteran submitted a statement in July 2008, stating that, during service, he was moving telephone poles and injured his back.  He reported being treated with heat and massage, as well as medication for approximately three months.  

The Veteran's physician, G.W., M.D., submitted a statement in July 2008 and stated that he treated the Veteran throughout the 1960's, 1970's, 1980's and, 1990's for lumbosacral muscle spasms.  He stated that the Veteran gave a history of an in-service injury in the early 1950's.  

The Veteran also submitted a lay statement from an individual who reported working for a chiropractor from 1975 through 1997 when the Veteran had adjustments to his neck and back.  

The Veteran's spouse submitted a statement in May 2009 and stated that she had been married to the Veteran for over 50 years and understood that he had a problem with his back that was the result of an injury while on military duty.  As a result of his back problems, his wife stated that the Veteran regularly sought treatment from medical doctors and chiropractors.  

The Veteran submitted a letter dated in January 2011 from Dr. B. who stated that the Veteran has degenerative disc disease in his lumbar and cervical spine, as a result of an old injury which sets up the process that slowly over time degenerates the spine to the point of non-movement.    

The Veteran in this case is shown to have presented evidence of a current diagnosis, lay assertions of an in-service low back injury and continuing problems after service, and a medical opinion linking the claimed low back disability to service.   

To the extent that the Veteran has presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a low back disorder since service, the Board finds the evidence to be in relative equipoise in showing that the current low back degenerative changes as likely as not are due to the injury that he sustained during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability manifested by degenerative changes is warranted.
 
\
ORDER

Service connection for low back degenerative changes is granted.  


REMAND

With regard to the Veteran's claim for an increased rating for the service-connected bilateral hearing loss disability, the Board finds that a new VA examination is necessary.  

The Veteran underwent a VA examination in October 2012.  However, no puretone threshold values were found at that examination, as the examiner instead concluded that he "could not test."  

Specifically, the examiner found that the tests results were not valid for rating purposes as "the Veteran's responses to puretone stimuli and spondee words did not agree to an acceptable degree.  The disagreement between these tests would indicate that the test results were not valid."

At the February 2013 hearing, the Veteran testified that the VA audiological examination was not properly conducted.

Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2  (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).   

Therefore, a remand is necessary to schedule the Veteran for another VA examination to ascertain the current severity of the service-connected bilateral hearing loss disorder.  
 
Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify any VA, non-VA, or other medical treatment for the service-connected bilateral hearing loss that is not evidenced by the current record.  

The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the current severity of the service-connected bilateral hearing loss. 

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids. The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination). 

In addition to providing objective test results, the examiner's report should fully address the validity of the test results for the purpose of rating the service-connected bilateral hearing loss in terms of the established criteria.  

3.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILIKINS
Veterans Law Judge 
Board of Veterans' Appeals






Department of Veterans Affairs


